218 S.W.3d 471 (2007)
In the Interest of M.R.C., Plaintiff.
A.C. (Father), Appellant,
v.
Juvenile Officer; G.W. (Mother), Respondents.
No. WD 66989.
Missouri Court of Appeals, Western District.
January 9, 2007.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 27, 2007.
Application for Transfer Denied May 1, 2007.
Matthew W. Geary, Kansas City, MO, for appellant.
Greta Erhardt, Guardian ad Litem, Kansas City, MO, for plaintiff.
Michelle R. Meier, Kansas City, MO, for respondent Juvenile Officer.
Charles A. Edgeller, Kansas City, MO, for respondent G.W.
Before THOMAS H. NEWTON, Presiding Judge, PATRICIA BRECKENRIDGE, Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Allen Conaway appeals from a judgment entered in the Circuit Court of Jackson County terminating his parental rights to his daughter, M.R.C. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).